OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, 2019 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7986 The Alger Institutional Funds (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: July 31, 2017 ITEM 1. Schedule of Investments. - 2 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—94.2% SHARES VALUE AEROSPACE & DEFENSE—0.4% General Dynamics Corp. 70,085 $ APPAREL ACCESSORIES & LUXURY GOODS—0.7% PVH Corp. 195,669 APPLICATION SOFTWARE—4.3% Adobe Systems, Inc. * 269,716 39,510,697 Autodesk, Inc. * 447,164 49,541,299 salesforce. com, Inc. * 672,117 61,028,224 AUTO PARTS & EQUIPMENT—0.5% Delphi Automotive PLC. 187,235 BIOTECHNOLOGY—5.4% ACADIA Pharmaceuticals, Inc. * 242,974 7,233,336 Alexion Pharmaceuticals, Inc. * 20,279 2,785,118 BioMarin Pharmaceutical, Inc. * 197,499 17,326,587 Celgene Corp. * 523,678 70,911,238 Clovis Oncology, Inc. * 122,433 10,383,543 Exact Sciences Corp. * 212,906 8,260,753 Incyte Corp. * 170,899 22,779,128 TESARO, Inc. * 39,753 5,074,868 Vertex Pharmaceuticals, Inc. * 292,615 44,424,809 BREWERS—0.5% Molson Coors Brewing Co. , Cl. B 181,337 BROADCASTING—1.6% CBS Corp. , Cl. B 873,312 BUILDING PRODUCTS—0.4% Johnson Controls International PLC. 394,838 CABLE & SATELLITE—2.0% Charter Communications, Inc. , Cl. A* 30,320 11,882,711 Comcast Corporation, Cl. A 1,445,340 58,464,003 CONSTRUCTION MATERIALS—0.2% Vulcan Materials Co. 65,383 DATA PROCESSING & OUTSOURCED SERVICES—3.9% Visa, Inc. , Cl. A 1,373,558 DIVERSIFIED BANKS—0.5% JPMorgan Chase & Co. 210,091 DIVERSIFIED CHEMICALS—0.4% EI Du Pont de Nemours & Co. 166,701 ELECTRICAL COMPONENTS & EQUIPMENT—0.2% Rockwell Automation, Inc. 43,060 FINANCIAL EXCHANGES & DATA—2.0% IntercontinentalExchange Group, Inc. 756,580 50,471,452 S&P Global, Inc. 117,548 18,054,197 FOOTWEAR—0.3% NIKE, Inc. , Cl. B 177,077 - 3 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) July 31, 2017 (Unaudited) COMMON STOCKS—(CONT. ) SHARES VALUE HEALTH CARE EQUIPMENT—2.7% Boston Scientific Corp. * 772,707 $ 20,569,460 Danaher Corp. 333,522 27,178,708 DexCom, Inc. * 174,503 11,623,645 Edwards Lifesciences Corp. * 98,663 11,364,004 Medtronic PLC. 287,562 24,146,581 HEALTH CARE SERVICES—0.1% Envision Healthcare Corp. * 96,103 HOME ENTERTAINMENT SOFTWARE—1.0% Electronic Arts, Inc. * 290,072 HOME IMPROVEMENT RETAIL—1.6% The Home Depot, Inc. 370,150 HOTELS RESORTS & CRUISE LINES—0.1% Marriott International, Inc. , Cl. A 34,247 HOUSEWARES & SPECIALTIES—0.9% Newell Brands, Inc. 604,348 HYPERMARKETS & SUPER CENTERS—0.4% Wal-Mart Stores, Inc. 197,055 INDUSTRIAL CONGLOMERATES—2.9% Honeywell International, Inc. 740,865 INDUSTRIAL GASES—0.9% Air Products & Chemicals, Inc. 211,085 INDUSTRIAL MACHINERY—0.7% Stanley Black & Decker, Inc. 167,022 INTERNET RETAIL—8.3% Amazon. com, Inc. * 237,037 234,140,408 Expedia, Inc. 136,833 21,410,260 NetFlix, Inc. * 183,152 33,271,392 INTERNET SOFTWARE & SERVICES—13.6% Alibaba Group Holding Ltd. #* 563,146 87,259,473 Alphabet, Inc. , Cl. C* 197,162 183,459,241 Altaba, Inc. * 281,138 16,418,459 eBay, Inc. * 200,905 7,178,336 Facebook, Inc. , Cl. A* 1,036,479 175,424,071 Match Group, Inc. * 220,274 4,020,000 Palantir Technologies, Inc. , Cl. A* ,@ 239,030 1,453,302 INVESTMENT BANKING & BROKERAGE—0.9% Morgan Stanley 658,751 IT CONSULTING & OTHER SERVICES—0.7% Cognizant Technology Solutions Corp. , Cl. A 367,309 LIFE SCIENCES TOOLS & SERVICES—0.6% Illumina, Inc. * 115,354 MANAGED HEALTH CARE—4.5% Aetna, Inc. 310,751 47,951,987 Humana, Inc. 81,487 18,839,794 - 4 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) July 31, 2017 (Unaudited) COMMON STOCKS—(CONT. ) SHARES VALUE MANAGED HEALTH CARE—(CONT. ) UnitedHealth Group, Inc. 465,501 $ 89,287,747 MOVIES & ENTERTAINMENT—0.8% The Walt Disney Co. 65,309 7,179,418 Time Warner, Inc. 197,567 20,234,812 OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 458,299 OIL & GAS EXPLORATION & PRODUCTION—1.2% Anadarko Petroleum Corp. 269,887 12,325,739 Pioneer Natural Resources Co. 186,667 30,445,388 OTHER DIVERSIFIED FINANCIAL SERVICES—1.1% Bank of America Corp. 1,547,967 PERSONAL PRODUCTS—0.6% The Estee Lauder Companies, Inc. , Cl. A 200,235 PHARMACEUTICALS—0.9% Allergan PLC. 86,356 21,790,209 Bristol-Myers Squibb Co. 191,775 10,911,998 RAILROADS—0.5% Union Pacific Corp. 172,105 RESTAURANTS—1.3% McDonald's Corp. 284,138 SEMICONDUCTOR EQUIPMENT—0.9% Applied Materials, Inc. 727,581 SEMICONDUCTORS—5.1% Broadcom Ltd. 386,868 95,424,861 Cavium Networks, Inc. * 131,746 8,160,347 Microchip Technology, Inc. 560,271 44,844,091 Micron Technology, Inc. * 742,025 20,865,743 NVIDIA Corp. 51,052 8,296,460 SOFT DRINKS—0.5% PepsiCo, Inc. 163,185 SPECIALTY CHEMICALS—0.4% The Sherwin-Williams Co. 43,585 SYSTEMS SOFTWARE—7.4% Choicestream, Inc. * ,@,(a) 124,658 – Microsoft Corp. 2,919,246 212,229,184 Oracle Corp. 373,734 18,660,539 Red Hat, Inc. * 95,640 9,455,927 ServiceNow, Inc. * 171,630 18,956,533 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—7.7% Apple, Inc. 1,519,535 226,000,441 - 5 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) July 31, 2017 (Unaudited) COMMON STOCKS—(CONT. ) SHARES VALUE TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—(CONT. ) Western Digital Corp. 499,884 $ 42,550,126 TOBACCO—0.8% Philip Morris International, Inc. 249,242 TRADING COMPANIES & DISTRIBUTORS—0.8% HD Supply Holdings, Inc. * 606,756 19,713,503 United Rentals, Inc. * 69,595 8,279,021 WIRELESS TELECOMMUNICATION SERVICES—0.5% T-Mobile US, Inc. * 270,142 TOTAL COMMON STOCKS (Cost $2,466,969,421) PREFERRED STOCKS—0.4% SHARES VALUE INTERNET SOFTWARE & SERVICES—0.2% Palantir Technologies, Inc. , Cl. B* ,@ 974,841 5,927,033 Palantir Technologies, Inc. , Cl. D* ,@ 127,007 772,203 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc. , Series DD* ,@ 111,655 SYSTEMS SOFTWARE—–% Choicestream, Inc. , Cl. A* ,@,(a) 1,074,935 – Choicestream, Inc. , Cl. B* ,@,(a) 2,500,538 – – TOTAL PREFERRED STOCKS (Cost $13,252,335) WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc. , 6/22/26 @,(a) 574,662 – (Cost $574,087) – MASTER LIMITED PARTNERSHIP—1.2% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.2% The Blackstone Group LP. 1,257,134 (Cost $36,467,228) REAL ESTATE INVESTMENT TRUST—2.0% SHARES VALUE SPECIALIZED—2.0% Crown Castle International Corp. 348,941 35,096,486 Equinix, Inc. 76,238 34,362,753 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $61,042,332) - 6 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) July 31, 2017 (Unaudited) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc. , 11.00%, 8/05/18 @,(a) 574,662 $ – (Cost $575) – Total Investments (Cost $2,578,305,978) (b) 97.8 % Other Assets in Excess of Liabilities 2.2 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc. , 11.00%, 8/05/18 08/04/16 % 0 % Choicestream, Inc. , 6/22/26 08/04/16 % 0 % Choicestream, Inc. , Cl. A 12/17/13 % 0 % Choicestream, Inc. , Cl. B 07/10/14 % 0 % Intarcia Therapeutics, Inc. , Series DD 03/27/14 % % Palantir Technologies, Inc. , Cl. A 10/07/14 % % Palantir Technologies, Inc. , Cl. B 10/07/14 % % Palantir Technologies, Inc. , Cl. D 10/14/14 % % Total $ 14,710,036 0.42 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $2,628,075,854, amounted to $791,272,732 which consisted of aggregate gross unrealized appreciation of $858,052,996 and aggregate gross unrealized depreciation of $66,780,264. See Notes to Financial Statements - 7 - THE ALGER INSTITUTIONAL FUNDS| ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—92.3% SHARES VALUE APPAREL ACCESSORIES & LUXURY GOODS—0.8% PVH Corp. 8,708 $ APPLICATION SOFTWARE—5.2% Adobe Systems, Inc. * 9,751 1,428,424 Autodesk, Inc. * 23,987 2,657,520 salesforce. com, Inc. * 25,137 2,282,439 BIOTECHNOLOGY—6.5% BioMarin Pharmaceutical, Inc. * 8,289 727,194 Celgene Corp. * 21,254 2,878,004 Exact Sciences Corp. * 20,037 777,435 Incyte Corp. * 5,927 790,010 Sarepta Therapeutics, Inc. * 19,695 759,833 Vertex Pharmaceuticals, Inc. * 13,724 2,083,578 BROADCASTING—2.5% CBS Corp. , Cl. B 46,763 CABLE & SATELLITE—1.7% Comcast Corporation, Cl. A 51,240 DATA PROCESSING & OUTSOURCED SERVICES—3.8% Visa, Inc. , Cl. A 47,416 FINANCIAL EXCHANGES & DATA—2.7% IntercontinentalExchange Group, Inc. 49,799 HOME ENTERTAINMENT SOFTWARE—1.2% Electronic Arts, Inc. * 12,320 HOME IMPROVEMENT RETAIL—1.4% The Home Depot, Inc. 11,817 HOTELS RESORTS & CRUISE LINES—3.8% Extended Stay America, Inc. 138,839 2,744,847 Norwegian Cruise Line Holdings Ltd. * 34,119 1,878,933 HOUSEWARES & SPECIALTIES—0.9% Newell Brands, Inc. 21,869 INDUSTRIAL CONGLOMERATES—2.9% Honeywell International, Inc. 25,684 INDUSTRIAL GASES—1.1% Air Products & Chemicals, Inc. 9,099 INDUSTRIAL MACHINERY—0.8% Stanley Black & Decker, Inc. 6,567 INTERNET RETAIL—8.4% Amazon. com, Inc. * 8,348 8,245,987 Expedia, Inc. 6,762 1,058,050 NetFlix, Inc. * 5,271 957,530 INTERNET SOFTWARE & SERVICES—13.6% Alibaba Group Holding Ltd. #* 26,665 4,131,742 Alphabet, Inc. , Cl. C* 6,864 6,386,952 Facebook, Inc. , Cl. A* 36,459 6,170,686 - 8 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE INVESTMENT BANKING & BROKERAGE—1.4% Morgan Stanley 35,719 $ IT CONSULTING & OTHER SERVICES—0.6% Cognizant Technology Solutions Corp. , Cl. A 11,412 MANAGED HEALTH CARE—4.9% Aetna, Inc. 15,214 2,347,672 UnitedHealth Group, Inc. 18,866 3,618,688 OIL & GAS EQUIPMENT & SERVICES—0.6% Halliburton Company 16,506 OIL & GAS EXPLORATION & PRODUCTION—1.4% Pioneer Natural Resources Co. 10,654 OTHER DIVERSIFIED FINANCIAL SERVICES—1.9% Bank of America Corp. 94,472 PHARMACEUTICALS—0.7% Allergan PLC. 3,460 SEMICONDUCTORS—7.3% Broadcom Ltd. 17,844 4,401,401 Cavium Networks, Inc. * 13,554 839,535 Microchip Technology, Inc. 39,198 3,137,408 Micron Technology, Inc. * 22,548 634,050 SYSTEMS SOFTWARE—6.8% Microsoft Corp. 105,409 7,663,234 ServiceNow, Inc. * 6,510 719,030 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—7.5% Apple, Inc. 51,550 7,667,031 Western Digital Corp. 18,507 1,575,316 TOBACCO—0.8% Philip Morris International, Inc. 8,690 TRADING COMPANIES & DISTRIBUTORS—0.6% HD Supply Holdings, Inc. * 20,850 WIRELESS TELECOMMUNICATION SERVICES—0.5% T-Mobile US, Inc. * 9,733 TOTAL COMMON STOCKS (Cost $92,476,112) PREFERRED STOCKS—0.2% SHARES VALUE BIOTECHNOLOGY—0.2% Prosetta Biosciences, Inc. , Series D* ,@,(a) 76,825 (Cost $345,712) MASTER LIMITED PARTNERSHIP—2.0% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—2.0% The Blackstone Group LP. 73,238 (Cost $2,037,085) - 9 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—1.0% SHARES VALUE SPECIALIZED—1.0% SBA Communications Corp. , Cl. A* 8,644 $ (Cost $1,177,698) Total Investments (Cost $96,036,607) (b) 95.5 % Other Assets in Excess of Liabilities 4.5 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2017 Prosetta Biosciences, Inc. , Series D 02/06/15 $ % $ % Total $ 292,703 0.24 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $98,237,770, amounted to $18,909,334 which consisted of aggregate gross unrealized appreciation of $21,511,062 and aggregate gross unrealized depreciation of $2,601,728. See Notes to Financial Statements - 10 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—90.3% SHARES VALUE AEROSPACE & DEFENSE—0.7% HEICO Corp. 9,569 $ APPAREL ACCESSORIES & LUXURY GOODS—1.7% Hanesbrands, Inc. 22,581 517,557 PVH Corp. 10,483 1,250,517 APPAREL RETAIL—0.9% Burlington Stores, Inc. * 5,447 474,052 Ross Stores, Inc. 8,877 491,076 APPLICATION SOFTWARE—3.8% Autodesk, Inc. * 16,597 1,838,782 Mobileye NV* 16,375 1,036,538 PTC, Inc. * 7,071 390,248 Splunk, Inc. * 10,609 636,646 ASSET MANAGEMENT & CUSTODY BANKS—1.0% WisdomTree Investments, Inc. 98,618 AUTO PARTS & EQUIPMENT—1.9% Delphi Automotive PLC. 10,135 916,407 WABCO Holdings, Inc. * 7,523 1,034,939 AUTOMOTIVE RETAIL—0.3% O'Reilly Automotive, Inc. * 1,404 BIOTECHNOLOGY—7.8% Alexion Pharmaceuticals, Inc. * 4,124 566,390 BioMarin Pharmaceutical, Inc. * 10,147 890,196 Bluebird Bio, Inc. * 7,863 741,088 Clovis Oncology, Inc. * 13,189 1,118,559 Exact Sciences Corp. * 17,319 671,977 Exelixis, Inc. * 15,474 419,500 Incyte Corp. * 8,370 1,115,637 Sarepta Therapeutics, Inc. * 15,739 607,211 TESARO, Inc. * 5,469 698,173 Vertex Pharmaceuticals, Inc. * 8,389 1,273,618 BROADCASTING—0.8% CBS Corp. , Cl. B 13,217 BUILDING PRODUCTS—1.9% Fortune Brands Home & Security, Inc. 18,690 1,227,372 Johnson Controls International PLC. 17,566 684,196 CASINOS & GAMING—1.1% MGM Resorts International 15,312 504,224 Wynn Resorts Ltd. 4,829 624,583 COMMUNICATIONS EQUIPMENT—1.5% Lumentum Holdings, Inc. * 9,773 611,790 - 11 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE COMMUNICATIONS EQUIPMENT—(CONT. ) Palo Alto Networks, Inc. * 6,766 $ 891,623 CONSTRUCTION MATERIALS—0.9% Vulcan Materials Co. 7,216 CONSUMER FINANCE—0.4% LendingClub Corp. * 80,698 DATA PROCESSING & OUTSOURCED SERVICES—3.9% Fiserv, Inc. * 14,030 1,802,855 FleetCor Technologies, Inc. * 2,837 431,394 Total System Services, Inc. 13,292 843,511 WNS Holdings Ltd. #* 27,164 938,516 ELECTRICAL COMPONENTS & EQUIPMENT—1.6% AMETEK, Inc. 8,946 550,895 Rockwell Automation, Inc. 6,442 1,063,123 ELECTRONIC COMPONENTS—0.7% Universal Display Corp. 5,680 ELECTRONIC EQUIPMENT & INSTRUMENTS—1.0% Cognex Corp. 2,942 279,667 Trimble, Inc. * 19,738 738,793 FERTILIZERS & AGRICULTURAL CHEMICALS—0.6% FMC Corporation 8,664 FINANCIAL EXCHANGES & DATA—3.2% IntercontinentalExchange Group, Inc. 18,846 1,257,217 MarketAxess Holdings, Inc. 5,228 1,060,709 S&P Global, Inc. 6,462 992,498 FOOD DISTRIBUTORS—1.2% Performance Food Group Co. * 41,384 GENERAL MERCHANDISE STORES—0.8% Dollar Tree, Inc. * 12,129 HEALTH CARE EQUIPMENT—5.9% ABIOMED, Inc. * 8,770 1,298,749 DexCom, Inc. * 8,811 586,901 Edwards Lifesciences Corp. * 10,328 1,189,579 IDEXX Laboratories, Inc. * 7,878 1,311,372 Insulet Corp. * 19,801 996,188 Masimo Corp. * 7,867 744,218 HEALTH CARE SUPPLIES—1.0% Align Technology, Inc. * 6,237 HEALTH CARE TECHNOLOGY—1.7% Agilent Technologies, Inc. 10,245 612,548 Cotiviti Holdings, Inc. * 8,675 373,459 Medidata Solutions, Inc. * 10,102 775,935 - 12 - THE ALGER INSTITUTIONAL FUND |ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE HOME ENTERTAINMENT SOFTWARE—1.8% Electronic Arts, Inc. * 11,499 $ 1,342,393 Take-Two Interactive Software, Inc. * 6,649 528,463 HOME FURNISHINGS—0.8% Mohawk Industries, Inc. * 3,138 HOTELS RESORTS & CRUISE LINES—2.1% Extended Stay America, Inc. 59,315 1,172,658 Norwegian Cruise Line Holdings Ltd. * 18,606 1,024,632 HOUSEHOLD PRODUCTS—1.0% Church & Dwight Co. , Inc. 19,879 HOUSEWARES & SPECIALTIES—0.6% Newell Brands, Inc. 11,881 INDUSTRIAL CONGLOMERATES—1.2% Roper Technologies, Inc. 5,290 INDUSTRIAL GASES—1.1% Air Products & Chemicals, Inc. 7,796 INDUSTRIAL MACHINERY—2.8% Fortive Corp. 19,821 1,283,212 Stanley Black & Decker, Inc. 8,575 1,206,417 Welbilt, Inc. * 21,519 419,405 INTERNET RETAIL—1.2% Expedia, Inc. 8,241 INTERNET SOFTWARE & SERVICES—2.3% LogMeIn, Inc. 7,679 894,220 Match Group, Inc. * 53,833 982,452 Palantir Technologies, Inc. , Cl. A* ,@ 12,426 75,550 Yelp, Inc. * 14,408 468,692 IT CONSULTING & OTHER SERVICES—2.7% DXC Technology Co. 8,533 668,816 EPAM Systems, Inc. * 10,612 911,889 Gartner, Inc. * 9,327 1,196,841 LEISURE FACILITIES—1.3% Vail Resorts, Inc. 6,596 LEISURE PRODUCTS—0.7% Coach, Inc. 15,749 LIFE SCIENCES TOOLS & SERVICES—1.8% Illumina, Inc. * 6,729 1,169,837 Mettler-Toledo International, Inc. * 1,112 637,265 MANAGED HEALTH CARE—0.4% WellCare Health Plans, Inc. * 2,504 METAL & GLASS CONTAINERS—0.9% Ball Corp. 21,238 - 13 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE OIL & GAS EXPLORATION & PRODUCTION—1.2% Encana Corp. 43,785 $ 440,477 Parsley Energy, Inc. , Cl. A* 10,831 317,132 Pioneer Natural Resources Co. 3,262 532,032 PACKAGED FOODS & MEATS—1.1% Pinnacle Foods, Inc. 8,548 507,580 TreeHouse Foods, Inc. * 6,807 577,438 PAPER PACKAGING—0.5% International Paper Co. * 9,518 PHARMACEUTICALS—2.2% Aerie Pharmaceuticals, Inc. * 18,993 1,031,320 Zoetis, Inc. 19,267 1,204,573 PROPERTY & CASUALTY INSURANCE—0.5% The Progressive Corp. 11,403 RAILROADS—0.6% Kansas City Southern 5,633 REGIONAL BANKS—1.7% Citizens Financial Group, Inc. 14,134 495,821 Regions Financial Corp. 87,277 1,274,244 SEMICONDUCTOR EQUIPMENT—1.7% Lam Research Corp. 10,744 SEMICONDUCTORS—4.8% Broadcom Ltd. 6,937 1,711,080 Cavium Networks, Inc. * 20,342 1,259,984 Microchip Technology, Inc. 12,805 1,024,912 Skyworks Solutions, Inc. 9,330 978,437 SPECIALTY STORES—0.4% Ulta Beauty, Inc. * 1,816 SYSTEMS SOFTWARE—3.4% Choicestream, Inc. * ,@,(a) 8,930 – Proofpoint, Inc. * 10,324 880,018 Red Hat, Inc. * 13,790 1,363,417 ServiceNow, Inc. * 11,750 1,297,788 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.4% Western Digital Corp. 16,612 TRADING COMPANIES & DISTRIBUTORS—1.4% HD Supply Holdings, Inc. * 20,148 654,609 United Rentals, Inc. * 6,226 740,645 TRUCKING—0.4% Old Dominion Freight Line, Inc. 4,322 TOTAL COMMON STOCKS (Cost $80,096,900) - 14 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) PREFERRED STOCKS—1.4% SHARES VALUE BIOTECHNOLOGY—0.6% Prosetta Biosciences, Inc. , Series D* ,@,(a) 166,009 $ INTERNET SOFTWARE & SERVICES—0.4% Palantir Technologies, Inc. , Cl. B* ,@ 50,675 308,104 Palantir Technologies, Inc. , Cl. D* ,@ 6,602 40,140 PHARMACEUTICALS—0.4% Intarcia Therapeutics, Inc. , Series DD* ,@ 7,588 SYSTEMS SOFTWARE—–% Choicestream, Inc. , Cl. A* ,@,(a) 77,008 – Choicestream, Inc. , Cl. B* ,@,(a) 144,793 – – TOTAL PREFERRED STOCKS (Cost $1,519,494) WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc. , 6/22/26 @,(a) 17,128 – (Cost $17,111) – RIGHTS—0.9% SHARES VALUE BIOTECHNOLOGY—0.9% Tolero Pharmaceuticals, Inc. , CDR @,(a) 422,928 (Cost $226,186) REAL ESTATE INVESTMENT TRUST—3.5% SHARES VALUE HEALTH CARE—0.4% Omega Healthcare Investors, Inc. 13,610 SPECIALIZED—3.1% Crown Castle International Corp. 5,316 534,683 CyrusOne, Inc. 15,246 910,339 Lamar Advertising Co. , Cl. A 12,552 885,795 SBA Communications Corp. , Cl. A* 6,435 885,134 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,501,091) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc. , 11.00%, 8/05/18 @,(a) 17,128 – (Cost $17) – SPECIAL PURPOSE VEHICLE—0.3% SHARES VALUE CONSUMER FINANCE—0.3% JS Kred SPV I, LLC. @ 240,362 (Cost $240,362) Total Investments (Cost $85,601,161) (b) 96.4 % Other Assets in Excess of Liabilities 3.6 % NET ASSETS 100.0 % $ - 15 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc. , 11.00%, 8/05/18 08/04/16 17 % 0 % Choicestream, Inc. , 6/22/26 08/04/16 % 0 % Choicestream, Inc. , Cl. A 12/17/13 % 0 % Choicestream, Inc. , Cl. B 07/10/14 % 0 % Intarcia Therapeutics, Inc. , Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc. , Cl. A 10/07/14 % % Palantir Technologies, Inc. , Cl. B 10/07/14 % % Palantir Technologies, Inc. , Cl. D 10/14/14 % % Prosetta Biosciences, Inc. , Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. , CDR 01/11/17 % % Total $ 2,750,968 2.66 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $85,581,881, amounted to $14,004,940 which consisted of aggregate gross unrealized appreciation of $15,748,181 and aggregate gross unrealized depreciation of $1,743,241. See Notes to Financial Statements - 16 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2017 (Unaudited) COMMON STOCKS—92.5% SHARES VALUE AEROSPACE & DEFENSE—1.5% Hexcel Corp. 57,970 $ APPAREL RETAIL—0.7% Burlington Stores, Inc. * 15,733 APPLICATION SOFTWARE—13.4% ACI Worldwide, Inc. * 150,116 3,478,188 Blackbaud, Inc. 61,370 5,666,906 Ellie Mae, Inc. * 17,050 1,487,101 Everbridge, Inc. * 39,082 924,289 Guidewire Software, Inc. * 37,316 2,692,723 HubSpot, Inc. * 32,224 2,331,406 Manhattan Associates, Inc. * 62,600 2,766,920 Paycom Software, Inc. * 20,167 1,413,505 Tyler Technologies, Inc. * 33,435 5,744,467 ASSET MANAGEMENT & CUSTODY BANKS—2.3% WisdomTree Investments, Inc. 427,526 BIOTECHNOLOGY—5.2% ACADIA Pharmaceuticals, Inc. * 67,672 2,014,596 Bluebird Bio, Inc. * 6,104 575,302 Clovis Oncology, Inc. * 16,368 1,388,170 Halozyme Therapeutics, Inc. * 80,722 1,023,555 Incyte Corp. * 5,229 696,973 Ironwood Pharmaceuticals, Inc. * 42,723 758,333 Sarepta Therapeutics, Inc. * 19,705 760,219 TESARO, Inc. * 13,672 1,745,368 Ultragenyx Pharmaceutical, Inc. * 20,398 1,352,795 BREWERS—0.4% Craft Brew Alliance, Inc. * 44,524 BUILDING PRODUCTS—1.9% Masonite International Corp. * 48,526 COMMUNICATIONS EQUIPMENT—1.4% NetScout Systems, Inc. * 77,943 CONSUMER FINANCE—1.9% LendingClub Corp. * 733,529 ELECTRONIC COMPONENTS—1.9% Dolby Laboratories Inc. , Cl. A 30,638 1,585,517 Universal Display Corp. 17,445 2,103,867 ELECTRONIC EQUIPMENT & INSTRUMENTS—5.0% Cognex Corp. 84,044 7,989,222 FLIR Systems, Inc. 52,243 1,949,709 FINANCIAL EXCHANGES & DATA—0.6% MarketAxess Holdings, Inc. 6,015 FOOD DISTRIBUTORS—1.5% Performance Food Group Co. * 104,996 - 17 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE HEALTH CARE EQUIPMENT—9.7% Abaxis, Inc. 65,618 $ 3,084,046 ABIOMED, Inc. * 29,158 4,318,008 Cantel Medical Corp. 68,652 5,093,979 Cardiovascular Systems, Inc. * 37,782 1,192,022 DexCom, Inc. * 24,653 1,642,136 Inogen, Inc. * 21,142 1,995,382 Insulet Corp. * 35,394 1,780,672 HEALTH CARE SUPPLIES—6.3% Meridian Bioscience, Inc. 91,394 1,238,389 Neogen Corp. * 87,068 5,735,169 Quidel Corp. * 170,017 5,438,844 HEALTH CARE TECHNOLOGY—7.8% Medidata Solutions, Inc. * 77,854 5,979,966 Veeva Systems, Inc. , Cl. A* 88,697 5,655,321 Vocera Communications, Inc. * 140,039 3,818,863 HOME ENTERTAINMENT SOFTWARE—2.6% Take-Two Interactive Software, Inc. * 65,126 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.3% WageWorks, Inc. * 69,765 INDUSTRIAL MACHINERY—2.0% DMC Global, Inc. 43,254 601,231 Sun Hydraulics Corp. 79,507 3,288,409 INTERNET SOFTWARE & SERVICES—3.6% Cornerstone OnDemand, Inc. * 20,287 817,769 NIC, Inc. 86,959 1,413,084 Q2 Holdings, Inc. * 52,453 2,040,422 Shopify, Inc. , Cl. A* 15,935 1,471,916 SPS Commerce, Inc. * 24,817 1,434,422 IT CONSULTING & OTHER SERVICES—1.2% InterXion Holding NV* 50,144 LEISURE FACILITIES—1.0% Planet Fitness, Inc. , Cl. A 83,861 LEISURE PRODUCTS—0.2% Vista Outdoor, Inc. * 19,912 LIFE SCIENCES TOOLS & SERVICES—3.9% Bio-Techne Corp. 45,480 5,271,587 PRA Health Sciences, Inc. * 33,418 2,486,299 MANAGED HEALTH CARE—0.9% HealthEquity, Inc. * 38,731 MOVIES & ENTERTAINMENT—1.5% Lions Gate Entertainment Corp. , Cl. A* 33,692 990,545 Lions Gate Entertainment Corp. , Cl. B* 33,692 926,867 - 18 - THE ALGER INSTITUTIONAL FUNDS |ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT. ) SHARES VALUE MOVIES & ENTERTAINMENT—(CONT. ) Live Nation Entertainment, Inc. * 27,035 $ 1,007,594 OIL & GAS EQUIPMENT & SERVICES—0.7% RPC, Inc. 69,636 OIL & GAS EXPLORATION & PRODUCTION—0.5% Parsley Energy, Inc. , Cl. A* 31,031 PERSONAL PRODUCTS—0.7% elf Beauty, Inc. * 53,967 PHARMACEUTICALS—1.0% Aerie Pharmaceuticals, Inc. * 37,457 RESTAURANTS—1.9% Shake Shack, Inc. , Cl. A* 67,091 2,214,674 Wingstop, Inc. 52,186 1,566,102 SEMICONDUCTORS—2.3% Cavium Networks, Inc. * 33,896 2,099,518 Microsemi Corp. * 47,503 2,473,956 SPECIALTY CHEMICALS—2.0% Balchem Corp. 40,399 3,134,963 Flotek Industries, Inc. * 94,739 797,702 SPECIALTY STORES—0.5% Five Below, Inc. * 18,802 SYSTEMS SOFTWARE—2.2% Proofpoint, Inc. * 50,878 TOTAL COMMON STOCKS (Cost $136,117,436) PREFERRED STOCKS—1.5% SHARES VALUE BIOTECHNOLOGY—0.3% Prosetta Biosciences, Inc. , Series D* ,@,(a) 133,263 PHARMACEUTICALS—1.2% Intarcia Therapeutics, Inc. , Series DD* ,@ 41,238 TOTAL PREFERRED STOCKS (Cost $1,935,382) RIGHTS—0.6% SHARES VALUE BIOTECHNOLOGY—0.6% Dyax Corp. * ,@ 21,650 61,486 Neuralstem, Inc. , 1/8/2019* ,@ 19,260 – Tolero Pharmaceuticals, Inc. , CDR @,(a) 528,559 1,219,808 TOTAL RIGHTS (Cost $285,727) REAL ESTATE INVESTMENT TRUST—1.0% SHARES VALUE SPECIALIZED—1.0% CyrusOne, Inc. 32,622 (Cost $1,090,753) - 19 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2017 (Unaudited) (Continued) SPECIAL PURPOSE VEHICLE—0.4% SHARES VALUE CONSUMER FINANCE—0.4% JS Kred SPV I, LLC. @ 775,134 $ (Cost $775,134) Total Investments (Cost $140,204,432) (b) 96.0 % Other Assets in Excess of Liabilities 4.0 % NET ASSETS 100.0 % $ * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2017 Dyax Corp. 05/01/15 $ 0 % $ % Dyax Corp. 08/14/15 0 % % Intarcia Therapeutics, Inc. , Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Neuralstem, Inc. 01/03/14 0 % 0 % Prosetta Biosciences, Inc. , Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. , CDR 01/11/17 % % Total $ 5,091,291 2. 60 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $144,484,821, amounted to $45,272,713 which consisted of aggregate gross unrealized appreciation of $53,072,402 and aggregate gross unrealized depreciation of $7,799,689. See Notes to Financial Statements - 20 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Institutional Funds (the “Trust”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financia Services – Investment Companies. The Trust operates as a series company and currently offers an unlimited number of shares of beneficial interest in four funds — Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund and Alger Small Cap Growth Institutional Fund (collectively, the “Funds” or individually, each a “Fund”). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation Each Fund offers one or more of the following share classes: Class A, C, I, R, Z, and Z-2. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I, R, Z, and Z-2 shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings except that each share class bears the pro rata allocation of the fund’s expense other than a class expense (not including advisory or custodial fees or other expenses related to the management of the fund’s assets) to a share class. The Alger Capital Appreciation Institutional Fund and Alger Mid Cap Growth Institutional Fund started offering Class Z-2 Shares on October 14, 2016 and Alger Small Cap Growth Institutional Fund started offering Class Z-2 shares on August, 1 2016. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. The industry classifications of the Funds’ investments, as presented in the accompanying Schedules of Investments, represent Management’s belief as to the most meaningful presentation of the classification of such investments. For Fund compliance purposes, the Funds’ industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or rating group indexes, with the primary source being Global Industry Classification Standard (GICS). Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on - 21 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or - 22 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements, from industry studies, market data, and market indicators such as benchmarks and indices. Because of the inherent uncertainty and often limited markets for restricted securities, the values may significantly differ from the values if there was an active market. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Trust’s Board of Trustees (“Board”) and comprised of representatives of the Trust’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits. NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of July 31, 2017 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. - 23 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Capital Appreciation Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 629,685,705 $ 629,685,705 — — Consumer Staples 99,837,095 99,837,095 — — Energy 62,221,337 62,221,337 — — Financials 156,044,389 156,044,389 — — Health Care 498,320,898 498,320,898 — — Industrials 206,302,244 206,302,244 — — Information Technology 1,559,052,767 1,557,599,465 — 1,453,302 Materials 66,460,090 66,460,090 — — Telecommunication Services 16,656,956 16,656,956 — — TOTAL COMMON STOCKS $ $ 3,293,128,179 — $ CORPORATE BONDS Information Technology — MASTER LIMITED PARTNERSHIP Financials 42,051,132 42,051,132 — — PREFERRED STOCKS Health Care 6,557,498 — — 6,557,498 Information Technology 6,699,236 — — 6,699,236 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 69,459,239 69,459,239 — — WARRANTS Information Technology — TOTAL INVESTMENTS IN SECURITIES $ $ 3,404,638,550 — $ Alger Capital Appreciation Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 23,995,947 $ 23,995,947 — — Consumer Staples 1,014,210 1,014,210 — — Energy 2,438,182 2,438,182 — — Financials 7,275,977 7,275,977 — — Health Care 14,855,476 14,855,476 — — Industrials 5,097,434 5,097,434 — — Information Technology 56,644,822 56,644,822 — — Materials 1,293,423 1,293,423 — — Telecommunication Services 600,137 600,137 — — TOTAL COMMON STOCKS $ $ — — MASTER LIMITED PARTNERSHIP Financials 2,449,811 2,449,811 — — PREFERRED STOCKS Health Care 292,703 — — 292,703 REAL ESTATE INVESTMENT TRUST Real Estate 1,188,982 1,188,982 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 24 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 14,292,820 $ 14,292,820 — — Consumer Staples 3,337,422 3,337,422 — — Energy 1,289,641 1,289,641 — — Financials 7,056,623 7,056,623 — — Health Care 21,520,490 21,520,490 — — Industrials 11,859,379 11,859,379 — — Information Technology 29,837,574 29,762,024 — 75,550 Materials 4,071,563 4,071,563 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Information Technology — PREFERRED STOCKS Health Care 1,078,138 — — 1,078,138 Information Technology 348,244 — — 348,244 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 3,645,891 3,645,891 — — RIGHTS Health Care 976,033 — — 976,033 SPECIAL PURPOSE VEHICLE Financials 273,003 — — 273,003 WARRANTS Information Technology — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Small Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 11,343,408 $ 11,343,408 — — Consumer Staples 5,172,198 5,172,198 — — Energy 2,350,750 2,350,750 — — Financials 9,402,746 9,402,746 — — Health Care 68,856,500 68,856,500 — — Industrials 15,172,687 15,172,687 — — Information Technology 66,487,389 66,487,389 — — Materials 3,932,665 3,932,665 — — TOTAL COMMON STOCKS $ $ — — - 25 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Small Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 PREFERRED STOCKS Health Care 2,929,640 — — 2,929,640 REAL ESTATE INVESTMENT TRUST Real Estate 1,947,860 1,947,860 — — RIGHTS Health Care 1,281,294 — — 1,281,294 SPECIAL PURPOSE VEHICLE Financials 880,397 — — 880,397 TOTAL INVESTMENTS IN SECURITIES $ $ — $ FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Institutional Fund Common Stocks Opening balance at November 1, 2016 $ 1,828,579 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (375,277 ) Purchases and sales Purchases – Sales – Closing balance at July 31, 2017 1,453,302 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (375,277 ) Alger Capital Appreciation Institutional Fund Corporate Bonds Opening balance at November 1, 2016 $ 574,662 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (574,662 ) Purchases and sales Purchases – Sales – Closing balance at July 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (574,662 ) - 26 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Institutional Fund Preferred Stocks Opening balance at November 1, 2016 $ 16,273,256 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (3,016,522 ) Purchases and sales Purchases – Sales – Closing balance at July 31, 2017 13,256,734 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (3,016,522 ) Alger Capital Appreciation Institutional Fund Warrants Opening balance at November 1, 2016 $ 563,169 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (563,169 ) Purchases and sales Purchases – Sales – Closing balance at July 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (563,169 ) - 27 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Focus Fund Preferred Stocks Opening balance at November 1, 2016 $ 310,373 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (17,670 ) Purchases and sales Purchases – Sales – Closing balance at July 31, 2017 292,703 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 07/31/2017 $ (17,670 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Common Stocks Opening balance at November 1, 2016 $ 95,059 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (19,509 ) Purchases and sales Purchases – Sales – Closing balance at July 31, 2017 75,550 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (19,509 ) - 28 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Corporate Bonds Opening balance at November 1, 2016 $ 17,128 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (17,128 ) Purchases and sales Purchases – Sales – Closing balance at July 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (17,128 ) Alger Mid Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2016 $ 2,084,875 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments 2,359,646 Included in net unrealized gain (loss) on investments 108,241 Purchases and sales Purchases – Sales (3,126,380 ) Closing balance at July 31, 2017 1,426,382 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 2,467,887 - 29 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Rights Opening balance at November 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 749,847 Purchases and sales Purchases 226,186 Sales – Closing balance at July 31, 2017 976,033 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 749,847 Special Purpose Alger Mid Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2016 $ 249,760 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 23,243 Purchases and sales Purchases – Sales – Closing balance at July 31, 2017 273,003 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ 23,243 - 30 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Warrants Opening balance at November 1, 2016 $ 16,785 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (16,785 ) Purchases and sales Purchases – Sales – Closing balance at July 31, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2017 $ (16,785 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2016 $ 3,468,884 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments 2,938,664 Included in net unrealized gain (loss) on investments 429,321 Purchases and sales Purchases – Sales (3,907,229 ) Closing balance at July 31, 2017 2,929,640 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 07/31/2017 $ 3,367,985 - 31 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Institutional Fund Rights Opening balance at November 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 995,568 Purchases and sales Purchases 285,726 Sales – Closing balance at July 31, 2017 1,281,294 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 07/31/2017 $ 995,568 Special Purpose Alger Small Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2016 $ 805,442 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 74,955 Purchases and sales Purchases – Sales – Closing balance at July 31, 2017 880,397 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 07/31/2017 $ 74,955 The following table provides quantitative information about our Level 3 fair value measurements of our investments as of July 31, 2017. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 32 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Fair Value Valuation Unobservable Weighted July 31, 2017 Methodology Input Range Average Alger Capital Appreciation Institutional Fund Common Stocks $ 1,453,302 Income Revenue 10x-18x N/A Approach Multiple 20-40% 20% Discount Rate 10-50% N/A Scenario Probability Time to Exit 0.55-2.55 N/A Years Preferred Stocks 6,557,498 Market Scenario 80-100% N/A Approach Probability Time 0.25-1.75 N/A to Exit Years N/A Volatility 67.8% Preferred Stocks 6,699,236 Income Revenue 10x-18x N/A Approach Multiple 20-40% 20% Discount Rate 10-50% N/A Scenario Probability Time to Exit 0.55-2.55 N/A Years Corporate Bonds 0 Income Discount Rate 40% N/A Approach Warrants 0 Income Discount Rate 40% N/A Approach Alger Capital Appreciation Focus Fund Preferred Stocks $ 292,703 Income Discount Rate 20% N/A Approach Alger Mid Cap Growth Institutional Fund Common Stocks $ 75,550 Income Revenue 10x-18x N/A Approach Multiple 20-40% 20% Discount Rate 10-50% N/A Scenario Probability Time to Exit 0.55-2.55 N/A Years Preferred Stocks 1,078,138 Market Scenario 80-100% N/A Approach Probability Time . 25-1.75 N/A to Exit Years N/A Volatility 67.8% Preferred Stocks 348,244 Income Revenue 10x-18x N/A Approach Multiple 20-40% 23.84% Discount Rate 10-50% 43.80% Scenario Probability Time to Exit 0.55-2.55 N/A Years - 33 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Special Purpose Vehicle 261,850 Market Revenue 2.6x-3.1x N/A Approach Multiple Rights 976,033 Income Discount Rate 21.5-22.5% N/A Approach Corporate Bonds 0 Income Discount Rate 40% N/A Approach Warrants 0 Income Discount Rate 40% N/A Approach Alger Small Cap Growth Institutional Fund Preferred Stocks 2,421,908 Market Scenario 80-100% N/A Approach Probability Time 1.0-2.5 Years N/A to Exit 67.8% N/A Volatility Preferred Stocks 507,732 Income Discount Rate 35.5-39.5%% N/A Approach Time to Exit 1.1-3.1 Years N/A Special Purpose Vehicle 880,397 Market Revenue 2.6x-3.1x N/A Approach Multiple Rights 1,281,294 Income Discount Rate 21.5-22.5% N/A Approach The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On July 31, 2017 there were no transfers of securities between Level 1, Level 2 and Level 3 Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of July 31, 2017, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Institutional Fund $ 84,565,726 — $ 84,565,726 — Alger Capital Appreciation Focus Fund 5,206,571 — 5,206,571 — Alger Mid Cap Growth Institutional Fund 4,128,842 — 4,128,842 — Alger Small Cap Growth Institutional Fund 11,526,966 — 11,526,966 — Total $ — $ — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses - 34 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options— The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended July 31, 2017, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. For the three months ended July 31, 2017, there were no open derivative instruments. NOTE 5 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or their affiliates owned 5% or more of the company’s voting securities during all or part of the period ended July 31, 2017. Purchase and sale transactions and dividend income earned during the period were as follows: - 35 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Shares at Shares at Value at October 31, July 31, Dividend July 31, Security 2016 Additions Reductions 2017 Income 2017 Alger Capital Appreciation Institutional Fund Common Stocks Choicestream Inc. * 124,658 — — 124,658 — $ 0 Preferred Stocks Choicestream, Inc. 3,575,473 — — 3,575,473 — 0 Class A & Class B* Corporate Bonds Choicestream, 574,662 — — 574,662 — 0 Inc. ,11.0%, 08/05/18 Warrants Choicestream, Inc. , 574,662 — — 574,662 — 0 6/22/26 Alger Capital Appreciation Focus Fund Preferred Stocks Prosetta Biosciences, 76,825 — — 76,825 — 292,703 Inc. * Alger Mid Cap Growth Institutional Fund Common Stocks Choicestream Inc. * 8,930 — — 8,930 — $ 0 Preferred Stocks Choicestream, Inc. 221,801 — — 221,801 — 0 Class A & Class B* Prosetta Biosciences, 166,009 — — 166,009 — 561,110 Inc. * Tolero Pharmaceuticals, 354,870 — 354,870 0 — 0 Inc. * Corporate Bonds Choicestream, 17,128 — — 17,128 — 0 Inc. ,11.0%, 08/05/18 Warrants Choicestream, Inc. , 17,128 — — 17,128 — 0 6/22/26 Alger Small Cap Growth Institutional Fund Preferred Stocks Prosetta Biosciences, 133,263 — — 133,263 — 507,732 Inc. * Tolero Pharmaceuticals, 448,284 — 448,284 0 — 0 Inc. * * Non –income producing security. - 36 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 37 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Institutional Funds By /s/Hal Liebes Hal Liebes President Date: September 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: September 26, 2017 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: September 26, 2017 - 38 -
